

117 HR 1815 IH: Safe Line Speeds in COVID–19 Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1815IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Ms. DeLauro (for herself, Mr. Thompson of Mississippi, Ms. Schakowsky, Mr. Van Drew, Mr. Cooper, Ms. Barragán, Mrs. Napolitano, Mr. Rush, Mr. Lowenthal, Mr. Suozzi, Ms. Kaptur, Mr. Khanna, Ms. Pingree, Mr. Hastings, Mrs. Watson Coleman, Ms. Lee of California, Mr. García of Illinois, Ms. Pressley, Mr. Levin of Michigan, Mr. McGovern, Ms. Clark of Massachusetts, Ms. Tlaib, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Education and Labor, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Agriculture to suspend increases in line speeds at meat and poultry establishments, and for other purposes.1.Short titleThis Act may be cited as the Safe Line Speeds in COVID–19 Act. 2.Suspending authority to increase line speeds at meat and poultry establishments(a)In generalThe Secretary of Agriculture, acting through the Administrator of the Food Safety and Inspection Service, for the duration of the COVID–19 emergency period, shall—(1)suspend any waivers related to line speeds in covered establishments and inspection staffing requirements for covered establishments issued before the date of the enactment of this Act, and not issue any new waivers to such establishments, including under sections 303.1(h) and 381.3(b) of title 9, Code of Federal Regulations (or successor regulations); and(2)suspend implementation of, and conversion to, the New Swine Slaughter Inspection System as described in the final rule entitled Modernization of Swine Slaughter Inspection issued by the Department of Agriculture in the Federal Register on October 1, 2019 (84 Fed. Reg. 52300 et seq.).(b)Limitation on authority with respect to line speedsNone of the funds made available to the Department of Agriculture during the COVID–19 emergency period shall be used to develop, propose, finalize, issue, amend, or implement any policy, regulation, directive, constituent update, or any other agency program that would increase line speeds at covered establishments.(c)Effect on State LawThe provisions of this section are in addition to, and not in lieu of, any other laws protecting worker safety and animal welfare. This section shall not be construed to preempt or limit any law or regulation of a State or a political subdivision of a State containing requirements that are more protective of worker safety or animal welfare than the requirements of this section, or which create penalties for conduct regulated by this section.(d)GAO reportUpon termination of the COVID–19 emergency period, the Comptroller General of the United States shall conduct a review of actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services in response to the COVID–19 pandemic to determine the effectiveness of such actions in protecting animal, food, and worker safety. Such review shall include an analysis of, with respect to covered establishments—(1)all policies and regulations relating to inspections of such establishments implemented by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services relating to COVID–19;(2)the pandemic emergency preparedness plans of such establishments;(3)the extent to which such facilities have implemented guidance and recommendations to space workers six feet apart on production lines, break rooms, locker rooms, and all other workspaces;(4)the quantity and usage of personal protective equipment by workers at such establishments;(5)any guidance provided to inspectors of such establishments by the Secretary of Agriculture, Secretary of Labor, and the Secretary of Health and Human Services during the COVID–19 emergency period;(6)actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services to protect animals, food, and workers at covered establishments with reported cases of COVID–19; (7)all humane handling reports issued, and enforcement actions taken, by the Department of Agriculture in accordance with the Humane Methods of Slaughter Act (7 U.S.C. 1901 et seq.) and the good commercial practices regulations under the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) during the COVID–19 emergency period;(8)the impact of faster line speeds on the ability of such establishments to maintain protections for employees; and(9)any interference by any other Federal agency with reviews of any such establishments experiencing outbreaks of COVID–19 conducted by personnel of the Centers for Disease Control and Prevention. (e)Reports to CongressNot later than December 31, 2021, the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services shall each submit to the Committee on Agriculture and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the actions taken by the Secretary of Agriculture, the Secretary of Labor, and the Secretary of Health and Human Services, respectively, in response to the COVID–19 pandemic to protect animal, food, and worker safety. Each such report shall include the respective Secretary’s analysis of, with respect to facilities operated by covered processors, the matters specified in each (as applicable) of paragraphs (1) through (8) of subsection (d). (f)DefinitionsIn this section:(1)The term covered establishment means an official meat or poultry establishment that is subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.).(2)The term COVID–19 emergency period means—(A)the emergency period, as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)); and(B)the 90-day period that follows the end of such emergency period. 